Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED between counsel, subject to the approval of the court:
1. That the price at which all the items on the invoices covered by the above-enumerated appeals, excepting size 48" x 96" on the invoice covered by Reap. No. 261524-A, on and about the dates of exportation, were freely sold and offered for sale for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, packed ready for shipment, was the appraised value less $0.70 per thousand square feet, and that there was no higher foreign market value therefor.
2. That Reap. No. 261524-A is abandoned in so far as it relates to size 48" x 96".
3. That the appeals may be submitted.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, excepting as to size 48'' x 96" on the invoice covered by reappraisement 261524-A, and that such values were the appraised values, less $0.70 per thousand square feet.
*505Reappraisement 261524-A having been abandoned insofar as it relates to size 48" x 96", to that extent tbe appeal is hereby dismissed.
Judgment will be entered accordingly.